Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to because the active ingredients are not accurately disclosed and there are no structural formulas as exemplifications.  
Claims 1-30 have been cancelled, claims 50 and 51 have been amended, the disclosure has not been amended, and no new claims have been added as per the preliminary amendment filed September 10, 2020.  Two Information Disclosure Statements (2 IDSs) filed April 5, 2021 and June 8, 2021 have been received with all cited non- U.S. patent references, annotated, and made of record.  
Claims 31-53 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
Claims 31-53 are rejected under 35 U.S.C. §112, first paragraph, because the specification, while being enabled only for compounds that are diastereoisomeric and for the disclosure that cyclic phosphate compounds have been tested and found to be adsorbed by the liver in test hosts, does not reasonably provide enablement for all other stereoisomers, for any pharmaceutical compositions, for the treatment of any disease disorder or conditions in any host or in any liver of any host, or any of the specific disease conditions listed in claim 53 in any host.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  As noted above the instant claimed subject matter extends to subject matter that has not been adequately enabled by the instant disclosed exemplifications, and therefore has breadth that has been found to be excessive.   
B.  The nature of the claimed subject matter:  The instant claims are directed to cyclic phosphate prodrugs of 5-fluorouridine-5’-phosphate, pharmaceutical compositions thereof, and medicinal applications of the claimed prodrugs.
C.  The state of the prior art:  The instant prior art of record has been found to include three documents that have anticipated the instant claimed compounds.
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to make cyclic phosphate prodrugs of nucleotides and how to test same for medicinal activity.
E.  The level of predictability in the art:  In view of the small number of documents found to read on the instant claims, the instant art area has been found to be unpredictable.
F.  The amount of direction provided by the applicant:  The instant specification has provided disclosures of how to make compounds included within the scope of the compounds being claimed, but has not provided sufficient medicinally appropriate test data in support of a finding of medicinal utility.  
G.  The existence of working examples:  The instant specification has provided working examples at disclosure pages 40-79.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Claims 31-53 are objected to because of the following informalities: 
In claims 32-53, the term “Claim” is erroneous and should be amended to read -- claim --.  
In claim 49 at line 29, a terminal punctuation is present in the middle of the line.  
Appropriate correction is required.  
Claims 31-53 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 31 at line 5, the term “stereoisomers” is erroneous because the only disclosed stereo-chemical variations are diastereoisomers.  See also claims 38 and 49 wherein the same issue reoccurs.   Did applicant intend the term to read – up to two cyclic phosphate diastereoisomers --?    
In claim 31 at lines 6-20, 32, 34 and 35, the term “optionally substituted” is provided but not defined in the claim, an issue of inadequately defined metes and bounds.  See also claims 34-37 wherein the same issue reoccurs.  
In claim 31 at lines 10-13, 16 and 18-19, the term “heteroaryl” is incompletely defined because the sizes and numbers of ring or rings intended, and the identities of, the numbers of, and the locations of heteroatoms intended, have not been specified in the claim for each occurrence.  See also claims 34 at lines 4, 6 and 7 wherein the same issue reoccurs.  
In claim 51 at line 1, the term “a disease, disorder or condition” is indefinite because no specific treatable “disease, disorder or condition” has been specified.  See also claim 52 wherein the organ to be treated (“liver”) has been specified, but again no particular “disease, disorder or condition” has been specified.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
 (a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 31-53 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Jain et al. (PTO-1449 #1; NPL ref. #72).  
Applicant is referred to the Jain et al. reference at page 4498 wherein compounds 2a and 2b in Scheme 2 have anticipated the instant claimed subject matter. 
Claims 31-53 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Beres t al. (PTO-1449 #1; NPL ref. #60).  
Applicant is referred to the cited reference at page 2407 wherein structure “6” and also at page 2408 in Table 2, structures “6a” and “6e,” have anticipated the instant claimed subject matter.  
Claims 31-53 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Bentrude et al. (PTO-1449 #1; NPL ref. #59).  
Applicant is to the cited reference at page 1359 wherein structure “3,” at page 1361 wherein structures “3d” (cis and trans), and at page 1363 wherein structures “cis-3d” and “trans-3d” have anticipated the instant claimed subject matter.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

LECrane:lec
08/09/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600